Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4, 16, 18-19, 27, 39, 41, 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species as indicated by applicant, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/18/2022. The species of groups 1-8 correspond to figures 44A-C and 47.
The examiner further withdraws claims 2, 3, 8, 10, 11, 20, 23, 25, 26, 29-37, 43, 46 not directed to the elected species of figures 44A-C and 47.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-7, 9, 12-15, 21, 22, 24, 28, 38, 40, 44, 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 11,234,830. Although the claims at issue are not identical, they are not patentably distinct from each other both claiming a composite implant comprising a distal threaded inner shank and an outer sleeve having outer threads and on-growth, in-growth or through-growth surface features. However, the patent fails to claim the shank is monolithic (which is no supported in the specification). It would have been obvious to one having ordinary skill in the art to have claimed the inner shank is monolithic because a monolithic screw (shank) is well known in the art and easily manufactured.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 44, “subset of the plurality of fenestrations are disposed in an at least partial helical configuration” is not understood. Please depict the elected species with all limitations. What is the subset of the inherent set? What is the scope of at least partial helical configuration?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, 9, 17, 24, 28, 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glazer et al (2012/0259372).
	Glazer et al teaches a composite implant for stabilizing a sacroiliac ("SI") joint (fully capable of), comprising:

    PNG
    media_image1.png
    717
    612
    media_image1.png
    Greyscale

a monolithic inner shank 126 including one or more threads in a distal threaded region (see figure 5);
and an outer sleeve 102 comprising one or more outer threads 102 that are in the same direction as the one or more threads in the distal threaded region of the inner shank, and a plurality of surface growth features (see par. 0014, at least the hydroxyapatite coating producing pores and/or 114a-b) that are sized and configured to facilitate at least one of bony on- growth, in-growth, or through-growth,
the outer sleeve disposed about a central portion of the monolithic inner shank with at least a portion of the outer sleeve coupled to the inner shank (see figure 6 and par. 0047),
the composite implant further comprising a distal anchoring region that includes the distal threaded region of the monolithic inner shank,
and a growth region that includes the plurality of surface growth features and that is proximal to the distal anchoring region, 
the distal anchoring region better adapted to anchor into iliac bone than the growth region, and the plurality of surface growth features better configured to facilitate the at least one of bony on-growth, in-growth, or through-growth than the anchoring region (fully capable of). 

At least claim 7, wherein the outer sleeve is a 3D printed outer sleeve, the method of manufacture does not differentiate the final product.  
At least claims 9-11, wherein the plurality of surface growth features comprises a plurality of fenestrations 114a-b extending through the outer sleeve. Wherein at least half of the plurality of fenestrations are disposed axially in between one or more outer sleeve thread crests. Wherein each of the plurality of fenestrations are disposed axially in between one or more outer sleeve thread crests.  
At least claim 17, wherein the plurality of surface growth features comprises a plurality of lattice sections, elements 114a-b forming an undulating “U” shape lattice extending through, a subset of the plurality of lattice sections (with hydroxyapatite coating) not extend all the way through a thickness of the outer sleeve.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 22 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Glazer et al (2012/0259372).
Glazer et al teaches a composite implant comprising an outer sleeve made of plastics (par. 0014), however, fails to teach the material of the inner shank (orthopedic screw).
It is well known in the art that orthopedic screws can be made of stainless steel or titanium. This is Official Notice.
It would have been obvious to one having ordinary skill in the art to have made the inner shank of Glazer et al from stainless steel or titanium with predictable results. Stainless steel and titanium are stiffer than plastics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/           Primary Examiner, Art Unit 3774